UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7394


ROYLIN JUNIUS BEALE,

                Plaintiff - Appellant,

          v.

DEPUTY J. P. MADIGAN; OFFICER        R.   BLOW;   OFFICER   HARLESS;
OFFICER PEELE; OFFICER CORPREW,

                Defendants - Appellees,

          and

CAPTAIN PHILLIPS,

                Defendant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 14-9707)


Submitted:   August 24, 2016                 Decided:   August 26, 2016


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roylin Junius Beale, Appellant Pro Se. Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roylin Junius Beale filed a 42 U.S.C. § 1983 (2012) action

alleging that prison officials used excessive force against him

while he was a pretrial detainee at the Pitt County Detention

Center      and     that   they     were      deliberately         indifferent        to   his

resulting medical needs.               The district court granted Defendants’

motion for summary judgment.                    We affirmed the court’s order.

See Beale v. Madigan, 589 F. App’x 107 (4th Cir. 2014) (per

curiam).       On October 5, 2015, the Supreme Court granted Beale’s

petition for a writ of certiorari, vacated the judgment, and

remanded to this court for further consideration in light of

Kingsley      v.     Hendrickson,       135    S.    Ct.    2466    (2015).       We       have

received the parties’ supplemental briefs, and this matter is

ripe for disposition.

       In     Kingsley,       the     Supreme       Court   held     that     a   pretrial

detainee      asserting       an    excessive       force   claim     must    demonstrate

“only that the force purposely or knowingly used against him was

objectively unreasonable.”               135 S. Ct. at 2473.            In determining

whether       the     force     was     objectively         unreasonable,         a     court

considers the evidence “from the perspective of a reasonable

officer on the scene, including what the officer knew at the

time, not with the 20/20 vision of hindsight.”                               Id. (citing

Graham v. Connor, 490 U.S. 386, 396 (1989)).                             Considerations

such     as    the    following        may    bear     on   the     reasonableness          or

                                               2
unreasonableness of the force used: the relationship between the

need for the use of force and the amount of force used; the

extent of the plaintiff’s injury; any effort made by the officer

to temper or to limit the amount of force; the severity of the

security problem at issue; the threat reasonably perceived by

the officer; and whether the plaintiff was actively resisting.

Kingsley, 135 S. Ct. at 2473.            Moreover, it is appropriate to

determine whether the force used was objectively reasonable in

“full context,” as a segmented view of the events “misses the

forest for the trees.”        Smith v. Ray, 781 F.3d 95, 101 (4th Cir.

2015) (brackets and internal quotation marks omitted).

     Viewed from this legal lens, in the light most favorable to

Beale to the extent supported by the record, we conclude that

the officers’ actions did not amount to excessive force and that

the district court, therefore, properly granted summary judgment

to the Defendants.       Accordingly, we affirm the district court’s

order.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3